Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 04/07/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10673616 in view of Hwang U.S. Publication 2007/0076864 (hereinafter “Hwang”), in view of Lewis U.S. Publication 2014/0298458 (hereinafter “Lewis”). 
Claim 1 of U.S. Patent No. 10673616 discloses all of the limitations of instant claim 1 except that claim 1 of U.S. Patent No. 10673616 lacks each output of the stage of the block cipher algorithm has a constant Hamming weight. 
Hwang discloses each output of the stage of the block cipher algorithm has a constant Hamming distance at, for example, figure 3; the Hamming distance between each row (representing a stage) is equal to a constant 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in claim 1 of U.S. Patent No. 10673616 to include each output of the stage of the block cipher algorithm has 
The combination of Claim 1 of U.S. Patent No. 10673616 and Hwang lacks each output of the stage of the block cipher algorithm has a constant Hamming weight. Lewis discloses a constant Hamming weight at para. 29, e.g., all encoded data words Xn′ have a specifiable Hamming weight.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the method recited in claim 1 of U.S. Patent No. 10673616 and Hwang to include the constant Hamming weight, as taught by Lewis, in order to reduce the possibility of leaking information while performing the stages of the algorithm and eliminating the need to compute edit distance thereby improving efficiency and reducing chances of additional leakage.
Claim 2 of U.S. Patent No. 10673616 discloses all of the limitations of instant claim 2.
Claim 3 of U.S. Patent No. 10673616 discloses all of the limitations of instant claim 3 except for the constant Hamming weight which is disclosed by Lewis as argued above.
Claim 4 of U.S. Patent No. 10673616 discloses the limitations of instant claim 5 except for one or more bits of data and the combined value has a Hamming weight equal to a predetermined constant value, which is disclosed by Lewis at Figure 5.
Claim 5 of U.S. Patent No. 10673616 discloses all of the limitations of instant claim 5 except for the one or more bits of data which is disclosed by Lewis at Figure 5.
Each of the remaining instant claims recite limitations analogous to limitations of one of the claims 1-5 and are also disclosed by one of the corresponding claims of U.S. Patent No. 10673616.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang U.S. Publication 2007/0076864 (hereinafter “Hwang”) in view of Lewis U.S. Publication 2014/0298458 (hereinafter “Lewis”).
As per claim 1, Hwang discloses a method for securing data (see figure 6; See para. 35; FIG. 6 is a flowchart illustrating a method for encrypting input data), the method comprising:

applying a block cipher algorithm to an input data to generate a cryptographic output,
(See Hwang para. 6; ‘block cryptographic systems, which have a repeated-round structure, have been used, where a round may be understood as a given encryption processing iteration for data to be encrypted;’ 
See Hwang para. 22; ‘…. a cryptographic system for encrypting input data[applying a block cipher algorithm to an input data] by dividing the input data into a first block and a to generate a cryptographic output] after executing encryption for a given number of rounds) to an input data to generate a cryptographic output’ 
See Hwang para. 40; ‘The encryption unit 210 may encrypt data during each given round (or processing iteration) using a given encryption algorithm. The encrypted data may be updated and stored [updated and stored discloses output] during every round. The compensation unit 230 generates and stores compensation data for compensating the encrypted data to be updated and stored by the encryption unit 210 in each round’

wherein applying the block cipher algorithm to the input data comprises modifying an output of a stage of the block cipher algorithm such that each output of the stage of the block cipher algorithm has a constant Hamming distance 
(see figure 3; [the Hamming distance between each row (representing a stage) is equal to a constant 8; ]
See Hwang para. 53; ‘the total Hamming distance of the updated data stored in registers 213 and 237 is 8 bits; ‘
See Hwang para. 44; ‘In an example, if the example cryptographic system 200 has an 8-bit register, and if the Hamming distance of the data that is updated and stored [updated and stored discloses the output] after being encrypted in a first round [a round discloses the stage of the block cipher algorithm] is represented as n, the Hamming distance of the compensation data is (8-n) [the compensation data discloses a modification of an output]. Additionally, the compensation data may have inverted values of the encrypted data’
) and 
outputting the cryptographic output 

See Hwang para. 52; ‘in the first round, if the data previously stored in the register 213 is encrypted using a given encryption algorithm resulting in an example value of 11110011, the encrypted value (11110011) is updated and stored in the register 213. Meanwhile, the inverted value (00001100) of the encrypted data is stored in the compensation register 237;’
[ writing to the registers discloses outputting the cryptographic output]).

	However, Hwang does not expressly disclose
wherein applying the block cipher algorithm to the input data comprises modifying an output of a stage of the block cipher algorithm with a weight adjustment value such that each output of the stage of the block cipher algorithm has a constant Hamming weight; 
Lewis discloses using a weight adjustment value to achieve a constant Hamming weight while encoding a set of data words
(See Lewis para. 29; ‘Alternatively, or in addition, it may be provided that the encoding be carried out in such a manner, that all encoded data words Xn′ have a specifiable Hamming weight’
See Lewis Para. 41 [which shows the equations for determining the new bit strings with the weight adjustment values; for example the weight adjustment value for Xj’ is [1-HW(x||1)] where the original bitstring has a Hamming weight of <= 2
the lower equation is also provides a weight adjustment value where the original bitstring has a Hamming weight greater than 2]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang with the technique based each output of the stage of the block cipher algorithm has a constant Hamming weight.
One of the ordinary skill in the art would make this modification to improve the performance of the system by eliminating the need to compute edit distances. The system depicted in figure 2 of the primary reference can be modified to adjust the computation of values for the compensation register so that that Hamming weight is constant.
As per claims 6, 11, and 16, the claim(s) is/are directed to an apparatus, an apparatus, and a computer-readable medium with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.  

As per claim 4, the rejection of claim 1 is incorporated herein. 
Hwang discloses adding an adjustment value such that each output of a stage is a constant Hamming distance
(see Hwang, figure 3; 
‘the Hamming distance between each row is equal to a constant 8; ‘
See Hwang, para. 53; ‘the total Hamming distance of the updated data stored in registers 213 and 237 is 8 bits; ‘
See Hwang, para. 44; ‘if the example cryptographic system 200 has an 8-bit register, and if the Hamming distance of the data that is updated and stored after being encrypted in a first round is represented as n, the Hamming distance of the compensation data is (8-n). Additionally, the compensation data may have inverted values of the encrypted data; ‘
See Lewis, para. 29; ‘it may be provided that the encoding be carried out in such a manner, that all encoded data words Xn′ have a specifiable Hamming weight’) 
However, Hwang does not expressly disclose wherein the weight adjustment value comprises one or more bits of data that can be combined with an output of the stage of the block cipher algorithm such that the combined value has a Hamming weight equal to a predetermined constant value.
Lewis discloses adding weight adjustment value comprising one or more bits of data that can be combined with data such that the combined value has a Hamming weight equal to a predetermined constant value.
(See Lewis Para. 38, “three additional bits”
para. 39,’‘……a desired Hamming weight of encoded data word Xn′ is obtained.’
Para. 41,[ the 2 equations which include weight adjustment value for each equation]).
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang with the technique for including a weight adjustment value such that the combined Hamming weight is a predetermined constant of Lewis to include 
wherein the weight adjustment value comprises one or more bits of data that can be combined with an output of the stage of the block cipher algorithm such that the combined value has a Hamming weight equal to a predetermined constant value.
As per claims 9, 14, and 19, the claim(s) is/are directed to an apparatus, an apparatus, and a computer-readable medium with limitations which correspond to limitations of claim 4, and is/are rejected for the reasons detailed with respect to claim 4.  

As per claim 5, the rejection of claim 4 is incorporated herein. 
Hwang and Lewis disclose 
wherein combining the weight adjustment value with the output of the stage of the block cipher algorithm comprises concatenating the one or more bits of data with the output of the stage of the block cipher algorithm.
(See Hwang, para. 40; ‘The compensation unit 230 generates and stores compensation data [compensation data discloses adjustment value] for compensating the encrypted data 
See Lewis, para. 10; ‘…. the encoding unit be configured to encode the data words by adding a specifiable number of bits to each data word [adding a specifiable number of bits discloses concatenating output of  weight adjustment value]. allows a desired Hamming weight ….. to be set for one or more encoded data words. The actual information of the unencoded data words is not lost in the process, since according to the present invention, only new bits are added’). 
As per claims 10, 15, and 20, the claim(s) is/are directed to an apparatus, an apparatus, and a computer-readable medium with limitations which correspond to limitations of claim 5, and is/are rejected for the reasons detailed with respect to claim 5.  

Claims 2-3, 7-8, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lewis, further in view of Ritter US Patent No. 5727062  (hereinafter “Ritter”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
	The combination of Hwang and Lewis does not expressly disclose wherein the stage of the block cipher algorithm is a diffusion stage of the block cipher algorithm.
Ritter discloses wherein the stage of the block cipher algorithm is a diffusion stage of the block cipher algorithm 
(see Ritter Col. 15, Lines 55-57 and 66-67; 
FIG. 1—‘Simple Exclusive-OR Diffusion.  In operation, an external 80-bit block to be enciphered [block to be deciphered discloses block cipher algorithm] is applied to block-wide stage] is a variable size diffusion layer [diffusion layer discloses diffusion stage] which includes exclusive-OR 20’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang and Lewis with the multi-stage cipher of Ritter to include wherein the stage of the block cipher algorithm is a diffusion stage of the block cipher algorithm.
One of the ordinary skill in the art would make this modification to diminish the capability of an attacker to extract information during any of the stages of the block cipher algorithm, including a diffusion stage. The system depicted in figure 2 of the primary reference can be modified to perform a block cipher algorithm that includes a diffusion stage.
As per claims 7, 12 and 17, the claim(s) is/are directed to an apparatus and a computer-readable medium with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  

As per claim 3, the rejection of claim 2 is incorporated herein. 
Hwang in view of Lewis discloses 
modifying the output of the stage to have the constant Hamming weight 
(See Hwang para. 44; ‘ if the example cryptographic system 200 has an 8-bit register, and if the Hamming distance of the data that is updated and stored [updated and stored discloses the output] after being encrypted in a first round [a round discloses the stage of the block cipher algorithm] is represented as n, the Hamming distance of the compensation data is (8-n) [the compensation data discloses a modification of an output].’’
See Hwang, para. 53; ‘the total Hamming distance of the updated data stored in registers 213 and 237 is 8 bits;’
See Lewis, para. 29; ‘may be …… all encoded data words Xn′ have a specifiable Hamming weight; 
wherein the diffusion stage comprises a substitution round, and wherein modifying the output of the diffusion stage comprises modifying the output of the substitution round to have the constant Hamming weight.
Ritter discloses wherein the diffusion stage comprises a substitution round 
(See Ritter, Col. 16, Lines 56-58; ‘It is found by experiment that diffusion improves when a diffusion layer includes substitution operations between exclusive-OR's;’ 
See Ritter, Col. 9, Lines 36-38; ‘It is only when these layers are used in combination that they unexpectedly provide the overall diffusion and strength needed in a block cipher), 
[because the diffusion layer includes a substitution operation, modifying the output of the substitution round would have the desired effect of having a constant Hamming weight at the diffusion stage]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang and Lewis with the multi-stage cipher of Ritter to include wherein the diffusion stage comprises a substitution round, and wherein modifying the output of the diffusion stage comprises modifying the output of the substitution round to have the constant Hamming weight.
One of the ordinary skill in the art would make this modification to diminish the capability of an attacker to extract information during the substitution round. The system depicted in figure 2 of the primary reference can be modified to perform a diffusion stage that includes a substitution round and modifying the substitution round output to have a constant Hamming weight.
As per claims 8, 13, 18, the claim(s) is/are directed to an apparatus, an apparatus, and a computer-readable medium with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on M-F 9 AM-5 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494